Citation Nr: 0110652	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  95-05 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a seizure disorder 
for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran, who served on active duty from March 1943 to 
October 1945, died in September 1990.  The appellant is his 
widow.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans' Affairs (VA) 
Regional Office (RO) rating decisions.

This case was previously remanded by the Board in August 1997 
in order to obtain additional clarifying data and afford the 
appellant due process. 

While this case was in remand status, the certified issues of 
entitlement to disability compensation benefits for 
degenerative joint disease of the lumbar spine with right 
lower extremity weakness and spastic bladder under the 
provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000), for accrued benefits 
purposes were determined moot following the rating decision 
of June 1999 in which the RO granted service-connection for 
both degenerative joint disease of the lumbar spine with 
right lower extremity weakness evaluated as 60 percent 
disabling and spastic bladder evaluated as 20 percent 
disabling effective April 13, 1988 for accrued benefits 
purposes.  The revised combined service connected evaluation 
was 70 percent effective April 13, 1988.

The issue of entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1151 was noted in a hearing officer's 
decision in November 1991 and included in a supplemental 
statement of the case in June 1999.

In September 1999 the Board denied the claims of entitlement 
to service connection for a seizure disorder for accrued 
benefits purposes, service connection for the cause of the 
veteran's death and entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1151.  

The claimant appealed to the United States Court of Appeals 
for Veterans Claims (Court).

While the case was pending at the Court, the VA Office of the 
General Counsel and the veteran's private attorney requested 
that the Court vacate the September 1999 Board decision in 
part, dismissing the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151.  The Court granted the 
request in September 2000 and remanded the case to the Board 
for compliance with the directives that were specified by the 
Court's order.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Importantly, in reviewing the record the Board recognizes 
that in statements submitted from the appellant's attorney it 
is requested that the Board remand this case for due process 
purposes.  Specifically, it is argued that the appellant does 
not waive initial RO consideration of any additional evidence 
submitted in support of her claim or of any consideration 
under the change in the law brought about by the Veterans 
Claims Assistance Act of 2000. 



At this juncture, the Board points out to the appellant that 
there has been a significant change in the law during the 
pendency of his appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Also, the appellant points out that the veteran's certificate 
of death (COD) shows that he died in September 1990 at a VA 
medical center (MC).  The immediate cause of death was 
respiratory arrest due to overwhelming tumor burden 
(adenocarcinoma of the colon).  Another significant condition 
contributing to death but not related to the immediate cause 
was noted as acute renal failure.

It is now argued that the high dose of non-steroidal 
medication for relief of pain associated with the veteran's 
service-connected back disability over the years contributed 
to the renal failure that contributed to his death, an 
underlying subject not previously addressed by VA in the 
adjudication of the issue of entitlement to service 
connection for the cause of the veteran's death.  
Accordingly, such matter must initially be addressed by the 
RO prior to any further appellate consideration.  

Moreover, the appellant is raising for the first time the 
issue of entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU) for 
the purpose of accrued benefits.  It is claimed that by the 
very fact that the RO in June 1999 established a combined 
service-connected evaluation of 70 percent retroactively to 
April 13, 1988, this raised an inferred TDIU claim especially 
since a VA examiner in August 1989 noted the veteran retired 
in 1981 due to back pain.  

Accordingly, the RO should formally adjudicate the issue of 
entitlement to a TDIU for the purpose of accrued benefits.  
Moreover, for the sake of completeness the RO should formally 
adjudicate the issue of entitlement to DIC pursuant to 
pertinent provisions of 38 U.S.C.A. § 1318.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  


In this regard, the RO should contact the 
appellant and request that she identify 
the names, addresses, and approximate 
dates of all medical care providers, VA 
and non-VA, inpatient and outpatient, who 
have treated the veteran for disabilities 
pertinent to the issues on appeal.  

After obtaining any necessary 
authorization or medical releases, the RO 
should secure all outstanding treatment 
reports from all sources whose records 
have not previously been secured.  
Regardless of the appellant's response, 
the RO should secure all outstanding VA 
treatment reports.  

2.  After undertaking any development 
deemed appropriate the RO should formally 
adjudicate issues of entitlement to a 
TDIU for the purpose of accrued benefits, 
and to DIC pursuant to the appropriate 
provisions of 38 U.S.C.A. § 1318.  

Thereafter, the RO should readjudicate 
the issues of entitlement to a seizure 
disorder for the purpose of accrued 
benefits and service connection for the 
cause of the veteran's death consistent 
with the Joint Motion to Vacate and 
Remand.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  


In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), (January 9, 2001), 
and 01-13 (February 5, 2001) as well as 
any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.

4.  Thereafter, the RO should review the 
claims file to ensure that the all of the 
foregoing requested development has been 
completed to the fullest extent possible 
and if it is not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until she 
is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


